DETAILED ACTION
This Office Action is in response to communications filed 6/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1, 11, and 25. 
Claims 1-3, 5, 6, 10-13, 15, 16, 20, 25-32 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 10-13, 15, 16, 20, 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving, by a schedule generator processor, input identifying an first initial ratecard percentage, a first initial scaling factor, a second initial ratecard percentage, a second initial scaling factor, and advertising campaign constraints, wherein the first and second initial ratecard percentages and the first and second initial scaling factors are associated with a seller that has advertisement placement inventory, and wherein the advertising campaign constraints include a maximum spending constraint, a number of advertising target impressions, a first budget percentage to be spent for a portion of the advertisement placement inventory corresponding to a particular content provider, and a second budget percentage to be spent during a particular time period; scaling, by the schedule generator processor, the first initial ratecard percentage up to produce a plurality of modified ratecard percentages, wherein the scaling of the first initial ratecard percentage up is based on the first initial scaling factor and is based on a first iterative rescaling of prices which is repeated until there is no infeasible schedule violating the advertising campaign constraints and thereby calculates a minimum deviation from the maximum spending constraint which does not include any infeasible schedule that violates the advertising campaign constraints; scaling, by the schedule generator processor, the second initial ratecard percentage down to produce additional ratecard percentages to be included in the plurality of modified ratecard percentages, wherein the scaling of the second initial ratecard percentage up is based on the second initial scaling factor and is based on a second iterative rescaling of prices which does not include any infeasible schedule that violates the advertising campaign constraints calculates a second minimum deviation from the maximum spending constraint; presenting, on a user interface, a graphical representation of a first performance curve and a second performance curve, the first performance curve optimized for the plurality of modified ratecard percentages with respect to the number of advertising target impressions, the second Appln. No 15/954,919Page 3 of 21 Reply to Non-Final Office Action of September 2, 2021 Docket No. XR0096_6-0096A performance curve being a benchmark for the plurality of modified ratecard percentages with respect to the number of advertising target impressions, wherein the first performance curve and the second performance curve are based on information that satisfies the advertising campaign constraints in connection with a plurality of inventory units of the advertisement placement inventory; adapting, via the user interface, adjacent points on the first performance curve and the second performance curve to be selectable resulting in a group of selectable points; receiving, from the user interface, a first selection of a first point from among the group of selectable points along one of the first performance curve or the second performance curve; receiving, from the user interface, a second selection of a second point from among the group of selectable points along the one of the first performance curve or the second performance curve; in response to the receiving the first and second selections, determining, by the schedule generator processor, a range of ratecard percentages based on the first point and the second point; and in response to the receiving the first and second selections, generating, by the schedule generator processor, a predefined number of proposed schedules within the range of ratecard percentages based on the first point and the second point.  This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The steps of the claimed invention describes the receiving of input data (including initial percentages, scaling factors, can certain campaign constrains), scaling the percentages both up and down to produce a plurality of modified percentages indicating a minimum/maximum deviation based on the received data, displaying the results of the plurality of modified percentages as a curve, receiving a selection of the modified percentages, determining a range of the percentages based on the selection, and generating a schedule within the range.  This is something that advertisers may do in order to determine the minimum and maximum cost ranges of advertising slots that also meet and/or adhere to the advertiser’s constraints for the campaign.  Further, while the performance of this concept as claimed may indeed be valuable or useful in the general areas of advertising and marketing, this claimed concept it is not something that is beneficial or an improvement to computer technology itself.  In fact, the claimed invention describes a concept that would be useful to advertisers/marketers regardless of whether it is actually being performed or implemented using computer technology or simply being performed by human advertisers/marketers by hand. Essentially, the invention as claimed articulates a concept that is specifically directed to an area which is native to humans and/or human society and business, in particular the human construct of advertising and marketing.  While the claimed concept may be useful, and might even be a bonafide improvement, that improvement is to the human activity of advertising and marketing, and more importantly, it is only to that human activity. The steps of claimed invention does not articulate or describe improvements to the computers and/or computer technology, but rather just loosely recites in general that the computer technology is performing the concept.  In other words, Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, with nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic identifying of data, scaling of data, and selecting of data.  Essentially, just the processing and manipulation of data for purposes of making an advertisement/marketing decision. In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just identifying an initial ratecard percentage; scaling the ratecard percentage to product modified ratecard percentages; selecting a minimum ratecard percentage that satisfies at least one buyer constraint; and selecting a maximum ratecard percentage that satisfies at least one buyer constraint.  This sort of identifying, scaling, and selecting are steps that a human can perform in the mind or by pen and paper. For instance, each of the claimed steps are just either manipulating, receiving, or simply identifying data somehow.  A human can identify data, such as an initial ratecard percentage associated with a seller, can modify data, such as scaling the initial rate card percentage up (or down), and can receive data from another, such as a minimum/maximum ratecard percentage selected by a user. The claimed steps are essentially database-like functions, in which a human could perform by themselves in the mind or via pen and paper by utilizing, for instance, some kind of database filing system.  This includes non-computer or non-technology orientated databases.  However, even if some technology were to be used, at most, this could be implemented using any widely available generic database software (such as Access, SQL, Oracle, etc.), using nothing more than generic computers performing generic computer database functions.  For instance, any common and mainstream database using its basic functionality can perform this sort of data manipulation functions. What is being claimed is just basic identifying of data, scaling of data, and selecting of data.  Essentially just the processing and manipulation of data – which may be performed by a human without the use of computer technology by using the mind or with pen and paper. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “schedule generator processor” which is the software or computing device that is performing the steps.  It should be noted that the “schedule generator processor” can be interpreted as being software only, hardware only, or software being executed on a computer (note: the specification never uses the term “schedule generator processor” it only uses the term “schedule generator,” which based on the wording, appears to refer to software, and later on in the specification simply and very generically states that the software may be implemented by a “processor”). The steps of the independent claim also includes the additional element: “user interface” to receive selection data, which is just software.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely identifying data, scaling data, and selecting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2, 3, 5, 6, 10 the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2, 3, 5, 6, 10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 11-13, 15, 16, 20, 29 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10 above. The system of independent claim 11 recites “A system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon, wherein the computer program instructions are executable by at least one computer processor to perform a method the method comprising…".  It is clear that claim 11 is just the system embodiment of the method of claim 1 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 11, other than those discussed under claim 1 above.
The limitations of dependent claims 12, 13, 15, 16, 20, 29 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 11, and dependent claims 12, 13, 15, 16, 20, 29 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 25-32 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-3, 5, 6, 10 above. The medium of independent claim 25 recites “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising…".  It is clear that claim 25 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 25, other than those discussed under claim 1 above.
The limitations of dependent claims 26-32 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 25, and dependent claims 26-32 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.


Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments pertaining to the previous §101 rejections:
With respect to Step 2A, Prong I, Applicant argues that the claimed invention is not an abstract idea.  Applicant essentially asserts that the claimed steps include “such features are either impossible or impractical to implement mentally and/or manually.”  Applicant provides the following limitation as an example: “scaling of the first initial ratecard percentage up is based on a first iterative rescaling of prices which is repeated until there is no infeasible schedule violating the advertising campaign constraint and thereby calculates a first minimum deviation…”.  Steps such as this can be performed by a human.  It may take longer than a computer (which may make it impractical to have humans doing it vs computers), but it is still a process that can be performed by a human in the mind or by pen and paper.  It is essentially a mathematical equation, and determining/calculating mathematical equations and formulas can be done without the aid of computer technology.  Again, it may take longer to perform the calculation, but it can be done.  With respect to speed, Courts have held that just because a computer may perform the step/calculation/determination faster and more efficiently is not enough to overcome §101.
With respect to Step 2A, Prong II, Applicant argues that the claims do “integrate the recited judicial exception into a practical application.”  Examiner disagrees.  Applicant asserts that “the additional elements recite a specific practical application of a first iterative rescaling of prices which is repeated until there is no infeasible schedule…”.  But this and other similar claimed steps are just reciting the performance of processing or manipulating data.  Further, the step is being implemented by additional elements that are nothing more than just general recitations of generic computers and/or computing components.  For example, the additional element implementing the quoted limitation is a ‘schedule generator processor” which is just generically referencing a general processor/cpu/computer/server/etc.  The claimed steps are reciting very specific steps, but they are still just processing and manipulating data, and doing it with nothing more than just generic computers performing generic computing functions.
With respect to Step 2B, the analysis is similar to as explained for Step 2A, Prong II above.

NOTE:  It may be helpful for Applicant and Examiner to conduct an interview regarding this Application and §101.  There are some elements that are recited that start to get close to overcoming §101, but do not quite get there (one such example are the recited graphical interface elements).  Perhaps if Examiner and Applicant go over the claim language and specification we might be able to find something that could overcome these §101 rejection.  








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killoh		US 20140351028 A1
Denslow 	US 20150039395 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682